1

2

3
                                                                 JS -6
4

5

6                          UNITED STATES DISTRICT COURT
7                         CENTRAL DISTRICT OF CALIFORNIA
8

9
     BRYAN WILLIAMS,                                    Case Number:
                                                        8:19−cv−01975 JVS (ADSx)
10

11                   Plaintiff,
12
                                                       ORDER FOR DISMISSAL
                     v.
13

14    JULIAN A. FLORES, et al.
15

16
               Defendants.

17

18

19

20       Pursuant to the Stipulation for Dismissal filed by Plaintiff BRYAN
21
     WILLIAMS and Defendants JULIAN A. FLORES and PARAGON MOTORS,
22
     LLC, this matter is hereby dismissed with prejudice in its entirety.
23
     IT IS SO ORDERED.
24

25

26
     Dated: January 31, 2020          By:
27                                          Hon. James V. Selna
28
                                            U.S. DISTRICT JUDGE

                                              -1-
                          ORDER FOR DISMISSAL OF ACTION WITH PREJUDICE
